
	
		II
		111th CONGRESS
		1st Session
		S. 1466
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2009
			Ms. Stabenow (for
			 herself, Mr. Graham, and
			 Mr. Levin) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To establish the position of Deputy United States Trade
		  Representative for Trade Enforcement and a Trade Enforcement Division in the
		  Office of the United States Trade Representative, to establish a Chief
		  Manufacturing Negotiator in the Office of the United States Trade
		  Representative, to strengthen enforcement of United States intellectual
		  property rights at United States borders, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Trade Enforcement Act of
			 2009.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Strengthening trade enforcement by the Office of the
				United States Trade Representative
					Sec. 101. Establishment of Trade Enforcement Division and
				Deputy United States Trade Representative for Trade Enforcement.
					Sec. 102. Identification of trade enforcement
				priorities.
					Sec. 103. Establishment of Chief Manufacturing
				Negotiator.
					Sec. 104. Plan for addressing nontariff barriers to market
				access.
					TITLE II—Strengthening enforcement of intellectual property
				rights
					Subtitle A—Definitions 
					Sec. 201. Definitions.
					Subtitle B—Coordination of enforcement of intellectual
				property rights
					Sec. 211. Director of Intellectual Property Rights
				Enforcement.
					Sec. 212. Strategic plan for the enforcement of intellectual
				property rights.
					Sec. 213. U.S. Customs and Border Protection and U.S.
				Immigration and Customs Enforcement intellectual property rights
				coordinators.
					Subtitle C—Regulatory and policy improvements with respect to
				combating counterfeiting and piracy
					Sec. 221. Identification of certain unlawful goods.
					Sec. 222. Training in new technologies.
					Sec. 223. Disclosure of information and samples of shipments to
				intellectual property owners.
					Sec. 224. Improvements to recordation process.
					Sec. 225. Identification of low-risk importers.
					Sec. 226. Watch List database.
					Sec. 227. Civil fines for importation of pirated or counterfeit
				goods.
					Sec. 228. Report on effective collection
				techniques.
					Subtitle D—Training enhancements
					Sec. 231. International training and technical assistance
				enhancements.
					Subtitle E—New legal tools for border enforcement
					Sec. 241. Expanded prohibitions on importation, exportation,
				and transshipment of counterfeit or pirated goods.
					Sec. 242. Declarations regarding counterfeit and infringing
				merchandise.
					Sec. 243. Seizure and forfeiture of devices designed to
				circumvent intellectual property rights protections.
					Sec. 244. Authority of Chief Counsel of U.S. Customs and Border
				Protection to represent the United States in certain forfeiture
				proceedings.
					Subtitle F—Administrative provisions
					Sec. 251. Advisory Committee on Import Safety and Intellectual
				Property Enforcement.
					Sec. 252. Staffing enhancements at U.S. Customs and Border
				Protection.
					Sec. 253. Staffing enhancements at U.S. Immigration and Customs
				Enforcement.
					Sec. 254. Regulatory authority.
				
			IStrengthening
			 trade enforcement by the Office of the United States Trade
			 Representative
			101.Establishment
			 of Trade Enforcement Division and Deputy United States Trade Representative for
			 Trade Enforcement
				(a)EstablishmentChapter
			 4 of title I of the Trade Act of 1974 (19 U.S.C. 2171) is amended by adding at
			 the end the following:
					
						142.Trade
				Enforcement Division and Deputy United States Trade Representative for Trade
				Enforcement
							(a)Establishment
				of Trade Enforcement DivisionThere is established within the
				Office of the United States Trade Representative a Trade Enforcement Division
				(in this section referred to as the Division).
							(b)Establishment
				of position of Deputy United States Trade Representative for Trade
				Enforcement
								(1)In
				generalThe Division shall be
				headed by a Deputy United States Trade Representative for Trade
				Enforcement.
								(2)Appointment and
				nominationThe Deputy United
				States Trade Representative for Trade Enforcement shall be appointed by the
				President, by and with the advice and consent of the Senate. As an exercise of
				the rulemaking power of the Senate, any nomination of the Deputy United States
				Trade Representative for Trade Enforcement submitted to the Senate for its
				advice and consent, and referred to a committee, shall be referred to the
				Committee on Finance.
								(3)RankThe Deputy United States Trade
				Representative for Trade Enforcement shall hold office at the pleasure of the
				President and shall have the rank of Ambassador.
								(c)Functions of
				Deputy United States Trade Representative for Trade Enforcement
								(1)Principal
				functionThe principal
				function of the Deputy United States Trade Representative for Trade Enforcement
				shall be to ensure that United States trading partners comply with trade
				agreements to which the United States is a party.
								(2)Additional
				functionsThe Deputy United
				States Trade Representative for Trade Enforcement shall—
									(A)assist the United States Trade
				Representative in investigating and prosecuting disputes before the World Trade
				Organization and pursuant to other bilateral or regional trade agreements to
				which the United States is a party;
									(B)assist the United States Trade
				Representative in carrying out the United States Trade Representative's
				functions under section 141(d);
									(C)make recommendations with respect to the
				administration of United States trade laws relating to barriers imposed by
				foreign governments to the importation of United States goods, services, and
				intellectual property, and other trade matters; and
									(D)perform such other functions as the United
				States Trade Representative may direct.
									(d)Office of Trade
				Assistance for Small Businesses
								(1)EstablishmentThere is established within the Division
				the Office of Trade Assistance for Small Businesses.
								(2)FunctionsThe
				Office of Trade Assistance for Small Businesses shall provide technical and
				legal assistance and advice to eligible small businesses to enable such small
				businesses to prepare and file petitions (other than those that, in the opinion
				of the Office, are frivolous) under section 302.
								(3)Eligible small
				business definedThe term eligible small business
				means any business concern that, in the judgment of the Office of Trade
				Assistance for Small Businesses, due to its size, has neither adequate internal
				resources nor financial ability to obtain qualified outside assistance in
				preparing and filing petitions and complaints under section 302. In determining
				whether a business concern is an eligible small business, the
				Office of Trade Assistance for Small Businesses may consult with the
				Administrator of the Small Business Administration and the heads of other
				appropriate Federal departments and
				agencies.
								.
				(b)Conforming
			 amendmentThe table of
			 contents for the Trade Act of 1974 is amended by inserting after the item
			 relating to section 141 the following:
					
						
							Sec. 142. Trade Enforcement Division and
				Deputy United States Trade Representative for Trade
				Enforcement.
						
						.
				(c)Compensation
			 for Deputy United States Trade Representative for Trade
			 EnforcementSection 5314 of
			 title 5, United States Code, is amended by striking Deputy United States
			 Trade Representatives (3). and inserting Deputy United States
			 Trade Representatives (4)..
				(d)Conforming
			 repealSection 2112 of the Bipartisan Trade Promotion Authority
			 Act of 2002 (19 U.S.C. 3812) is repealed.
				102.Identification
			 of trade enforcement priorities
				(a)In
			 generalTitle III of the Trade Act of 1974 (19 U.S.C. 2411 et
			 seq.) is amended by adding at the end the following:
					
						311.Identification
				of trade enforcement priorities
							(a)Identification
				and annual report
								(1)In
				generalNot later than 75 days after the submission of the report
				required by section 181(b), the Trade Representative shall annually—
									(A)identify United
				States trade enforcement priorities;
									(B)identify
				enforcement actions that the Trade Representative has taken during the previous
				year and review the impact such enforcement actions have had on trade barriers
				in foreign countries;
									(C)identify trade
				practices of foreign countries on which the Trade Representative will focus
				enforcement efforts (in this section referred to as priority foreign
				country trade practices);
									(D)submit to the
				Committee on Finance of the Senate and the Committee on Ways and Means of the
				House of Representatives a report on the priorities, actions, and practices
				identified in subparagraphs (A), (B), and (C); and
									(E)publish the
				report required by subparagraph (D) in the Federal Register.
									(2)Factors To
				considerIn identifying priority foreign country trade practices
				under paragraph (1)(C), the Trade Representative shall focus on the practices
				the elimination of which the Trade Representative determines will have the most
				potential to increase United States economic growth, either directly or through
				the establishment of a beneficial precedent. The Trade Representative shall
				take into account all relevant factors, including—
									(A)the major
				barriers and trade distorting practices described in the most recent available
				report submitted under section 181(b), including any practices identified
				pursuant to a review of a trade agreement conducted under section 1377 of the
				Omnibus Trade and Competitiveness Act of 1988 (19 U.S.C. 3106);
									(B)the findings and
				practices described in the most recent available report required under—
										(i)section
				182;
										(ii)section 3005 of
				the Omnibus Trade and Competitiveness Act of 1988 (22 U.S.C. 5305);
										(iii)section 421 of
				the U.S.-China Relations Act of 2000 (22 U.S.C. 6951); and
										(iv)any other report
				relating to international trade and investment prepared by the Trade
				Representative or any other agency;
										(C)the trade
				agreements to which a foreign country is a party and the compliance of the
				foreign country with such agreements;
									(D)the medium- and
				long-term implications of the procurement plans of foreign governments;
				and
									(E)the international
				competitive position and export potential of United States products and
				services.
									(3)Other items in
				reportThe Trade Representative may include in the report
				required by paragraph (1)(D) a description of foreign country trade practices
				that may in the future warrant identification as priority foreign country trade
				practices.
								(b)Consultation
								(1)In
				generalNot later than 45 days after the submission of the report
				required by section 181(b), the Trade Representative shall consult with the
				Committee on Finance of the Senate and the Committee on Ways and Means of the
				House of Representatives with respect to the priorities, actions, and practices
				to be identified in the report required by subsection (a)(1)(D).
								(2)Vote of
				committeeIf, as a result of the consultations described in
				paragraph (1), either the Committee on Finance of the Senate or the Committee
				on Ways and Means of the House of Representatives requests by majority vote
				that a trade practice of a foreign country be identified as a priority foreign
				country trade practice, the Trade Representative shall include such
				identification in the report required by subsection
				(a)(1)(D).
								(3)Determination
				not to include priority foreign country trade practicesThe Trade
				Representative may determine not to include the identification of a priority
				foreign country trade practice requested under paragraph (2) in the report
				required by subsection (a)(1)(D) only if—
									(A)the Trade
				Representative finds that—
										(i)the practice is
				already being addressed—
											(I)under provisions
				of United States trade law;
											(II)under the
				Uruguay Round Agreements (as defined in section 2(7) of the Uruguay Round
				Agreements Act (19 U.S.C. 3501(7)));
											(III)under any
				bilateral or regional trade agreement; or
											(IV)as part of trade
				negotiations with the foreign country or other countries engaging in the
				practice; and
											(ii)progress is
				being made toward the elimination of the practice; or
										(B)the Trade
				Representative finds that identification of the practice as a priority foreign
				country trade practice would be contrary to the interests of the United
				States.
									(4)Reasons for
				determinationIn the case of
				a determination made pursuant to paragraph (3), the Trade Representative shall
				set forth in detail the reasons for that determination in the report required
				by subsection (a)(1)(D).
								(c)Investigation
				and resolution
								(1)In
				generalUpon submission of the report required by subsection
				(a)(1)(D), the Trade Representative shall, with respect to any priority foreign
				country trade practice identified, seek satisfactory resolution with the
				foreign country or countries engaging in the practice pursuant to paragraph
				(2). A satisfactory resolution may include the elimination of the practice or,
				if elimination of the practice is not feasible, the provision of compensatory
				trade benefits.
								(2)Consultations;
				investigationsNot later than 120 days after the submission of
				the report required by subsection (a)(1)(D), the Trade Representative shall,
				with respect to any priority foreign country trade practice identified in the
				report—
									(A)initiate dispute
				settlement consultations in the World Trade Organization;
									(B)initiate dispute
				settlement consultations under the applicable provisions of any bilateral or
				regional trade agreement to which the United States is a party;
									(C)initiate an
				investigation under section 302(b);
									(D)seek to negotiate
				an agreement that provides for the elimination of the priority foreign country
				trade practice or, if elimination of the practice is not feasible, an agreement
				that provides for compensatory trade benefits; or
									(E)take any other
				action necessary to eliminate the priority foreign country trade
				practice.
									(3)ReportOn
				the day on which the Trade Representative takes action under subparagraph (E)
				of paragraph (2), the Trade Representative shall submit to Congress a
				report—
									(A)describing the
				action taken under such subparagraph and the reasons for taking the action;
				and
									(B)stating in detail
				the reasons the Trade Representative did not take action under subparagraphs
				(A) through (D) of paragraph (2).
									(d)Additional
				reportingNot later than 6 months after the date of the enactment
				of this Act, and every 6 months thereafter, the Trade Representative shall
				report to the Committee on Finance of the Senate and the Committee on Ways and
				Means of the House of Representatives on—
								(1)the progress
				being made to achieve the trade enforcement priorities identified in subsection
				(a)(1)(A); and
								(2)the steps being
				taken to address the priority foreign country trade practices identified in
				subsection
				(a)(1)(C).
								.
				(b)Conforming
			 amendmentThe table of
			 contents of the Trade Act of 1974 is amended by inserting after the item
			 relating to section 310 the following:
					
						
							Sec. 311. Identification of trade
				enforcement
				priorities.
						
						.
				103.Establishment
			 of Chief Manufacturing Negotiator
				(a)Establishment
			 of positionSection 141(b)(2) of the Trade Act of 1974 (19 U.S.C.
			 2171(b)(2)) is amended to read as follows:
					
						(2)There shall be in the Office 3 Deputy
				United States Trade Representatives, 1 Chief Agricultural Negotiator, and 1
				Chief Manufacturing Negotiator who shall all be appointed by the President, by
				and with the advice and consent of the Senate. As an exercise of the rulemaking
				power of the Senate, any nomination of a Deputy United States Trade
				Representative, the Chief Agricultural Negotiator, or the Chief Manufacturing
				Negotiator submitted to the Senate for its advice and consent, and referred to
				a committee, shall be referred to the Committee on Finance. Each Deputy United
				States Trade Representative, the Chief Agricultural Negotiator, and the Chief
				Manufacturing Negotiator shall hold office at the pleasure of the President and
				shall have the rank of
				Ambassador.
						.
				(b)Functions of
			 positionSection 141(c) of the Trade Act of 1974 (19 U.S.C.
			 2171(c)) is amended—
					(1)by moving
			 paragraph (5) 2 ems to the left; and
					(2)by adding at the
			 end the following new paragraph:
						
							(6)(A)The principal function
				of the Chief Manufacturing Negotiator shall be to conduct trade negotiations
				and to enforce trade agreements relating to United States manufacturing
				products and services. The Chief Manufacturing Negotiator shall be a vigorous
				advocate on behalf of United States manufacturing interests and shall perform
				such other functions as the United States Trade Representative may
				direct.
								(B)Not later than 1 year after the date
				of the enactment of this paragraph, and annually thereafter, the Chief
				Manufacturing Negotiator shall submit to the Committee on Finance of the Senate
				and the Committee on Ways and Means of the House of Representatives a report on
				the actions taken by the Chief Manufacturing Negotiator in the preceding
				year.
								. 
					(c)CompensationSection
			 5314 of title 5, United States Code, as amended by section 101(c), is further
			 amended by inserting Chief Manufacturing Negotiator. after
			 Chief Agricultural Negotiator..
				(d)Technical
			 amendmentsSection 141(e) of the Trade Act of 1974 (19 U.S.C.
			 2171(e)) is amended—
					(1)in paragraph (1),
			 by striking 5314 and inserting 5315; and
					(2)in paragraph (2),
			 by striking the maximum rate of pay for grade GS–18, as provided in
			 section 5332 and inserting the maximum rate of pay for level IV
			 of the Executive Schedule in section 5315.
					104.Plan for addressing nontariff barriers to
			 market accessNot later than
			 180 days after the date of the enactment of this Act, the Deputy United States
			 Trade Representative for Trade Enforcement shall submit to the Committee on
			 Commerce, Science, and Transportation and the Committee on Finance of the
			 Senate and the Committee on Energy and Commerce and the Committee on Ways and
			 Means of the House of Representatives a plan for addressing nontariff barriers
			 affecting market access for United States companies in any country with respect
			 to which the United States has entered into a bilateral or regional trade
			 agreement or is negotiating such an agreement.
			IIStrengthening
			 enforcement of intellectual property rights
			ADefinitions
			 
				201.DefinitionsIn this title:
					(1)Advisory
			 committeeThe term
			 Advisory Committee means the Advisory Committee on Import Safety
			 and Intellectual Property Rights Enforcement established pursuant to section
			 251.
					(2)CommissionerThe
			 term Commissioner means the Commissioner responsible for U.S.
			 Customs and Border Protection.
					(3)Counterfeiting;
			 counterfeit goods
						(A)CounterfeitingThe
			 term counterfeiting means activities related to production of or
			 trafficking in goods, including packaging, that bear a spurious mark or
			 designation that is identical to or substantially indistinguishable from a mark
			 or designation protected under the trademark laws or related laws. 
						(B)Counterfeit
			 goodsThe term counterfeit goods means goods
			 described in subparagraph (A).
						(4)DirectorThe term Director means the
			 Director of Intellectual Property Rights Enforcement of the Department of the
			 Treasury established under section 211.
					(5)Enforcement of
			 intellectual property rightsThe term enforcement of
			 intellectual property rights means activities to enforce—
						(A)copyrights,
			 patents, trademarks, and other forms of intellectual property, including
			 activities to control counterfeiting and piracy; and
						(B)exclusion orders
			 issued by the United States International Trade Commission by reason of any of
			 subparagraphs (B) through (E) of subsection (a)(1) of section 337 of the Tariff
			 Act of 1930 (19 U.S.C. 1337(a)(1) (B) through (E)).
						(6)Exclusion
			 orderThe term exclusion order means an order of the
			 United States International Trade Commission issued under section 337 (d) or
			 (e) of the Tariff Act of 1930 (19 U.S.C. 1337 (d) and (e)) to exclude goods
			 from entry into the United States.
					(7)Piracy; pirated
			 goods
						(A)PiracyThe
			 term piracy means activities related to production of or
			 trafficking in unauthorized copies or phonorecords of works protected under
			 title 17, United States Code, or related laws.
						(B)Pirated
			 goodsThe term pirated goods means copies or
			 phonorecords described in subparagraph (A).
						(8)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 the Treasury.
					(9)TransshipmentThe
			 term transshipment means the shipment of goods through one country
			 that is an intermediate destination to another country that is the final
			 destination of the goods.
					BCoordination of
			 enforcement of intellectual property rights
				211.Director of
			 Intellectual Property Rights Enforcement
					(a)EstablishmentThere
			 is established within the Department of the Treasury the position of Director
			 of Intellectual Property Rights Enforcement.
					(b)AppointmentThe
			 Director shall be appointed by the Secretary, and shall be responsible to and
			 shall report directly to the Deputy Secretary of the Treasury.
					(c)DutiesThe
			 Director shall—
						(1)coordinate all
			 activities of the Department of the Treasury involving the enforcement of
			 intellectual property rights and coordinate with U.S. Customs and Border
			 Protection and U.S. Immigration and Customs Enforcement with respect to such
			 enforcement;
						(2)oversee the
			 development and implementation of the strategic plan for the enforcement of
			 intellectual property rights required under section 212;
						(3)coordinate the
			 policy and regulatory changes set forth in this title;
						(4)serve as staff
			 representative of the Department of the Treasury in interagency bodies with
			 responsibility for coordination of activities involving the enforcement of
			 intellectual property rights;
						(5)conduct an
			 evaluation of the effectiveness of the organizational structure of U.S. Customs
			 and Border Protection for reducing the entry into the United States of
			 counterfeit or pirated goods, goods in violation of exclusion orders, and other
			 goods in violation of other intellectual property rights; and
						(6)carry out other duties, as assigned by the
			 Secretary or Deputy Secretary of the Treasury, to improve the effectiveness of
			 the efforts of the Department of the Treasury under the laws within its
			 jurisdiction with respect to the enforcement of intellectual property
			 rights.
						212.Strategic plan
			 for the enforcement of intellectual property rights
					(a)In
			 generalThe Director shall
			 develop, for approval by the Deputy Secretary of the Treasury, an annual
			 strategic plan for the enforcement of intellectual property rights.
					(b)ConsultationIn
			 developing the annual strategic plan required under subsection (a), the
			 Director shall consult with—
						(1)the Advisory
			 Committee;
						(2)the U.S. Customs
			 and Border Protection Intellectual Property Rights Coordinator and the U.S.
			 Immigration and Customs Enforcement Intellectual Property Rights Coordinator
			 appointed under section 213;
						(3)all entities within the Department of the
			 Treasury with expertise and experience in the enforcement of intellectual
			 property rights;
						(4)other agencies of the executive branch
			 engaged in the enforcement of intellectual property rights, including any
			 officials designated to coordinate such enforcement efforts on an interagency
			 basis; and
						(5)officials from foreign law enforcement
			 agencies and international organizations, including the World Customs
			 Organization, with experience and expertise in border control measures relating
			 to the enforcement of intellectual property rights.
						(c)Contents of
			 planThe annual strategic
			 plan shall set forth objectives, goals, and strategies for more effective use
			 of the authorities of U.S. Customs and Border Protection and U.S. Immigration
			 and Customs Enforcement relating to the enforcement of intellectual property
			 rights, and shall—
						(1)provide for
			 specific measurement of the current effectiveness of enforcement tools,
			 including targeting, examination, post-entry auditing, and penalty
			 actions;
						(2)give priority to
			 those enforcement tools determined under paragraph (1) to be most
			 effective;
						(3)identify best practices, both in the United
			 States and abroad, with respect to the enforcement of intellectual property
			 rights, taking into account the practices of enforcement authorities of other
			 countries, and implement those practices;
						(4)identify and apply the specific performance
			 measures to be used to evaluate the progress of U.S. Customs and Border
			 Protection and U.S. Immigration and Customs Enforcement in improving the
			 effectiveness of efforts relating to the enforcement of intellectual property
			 rights;
						(5)address border control programs
			 administered by U.S. Customs and Border Protection and U.S. Immigration and
			 Customs Enforcement at ports of entry for passengers and freight, and at points
			 of entry for postal and courier services, as well as for goods being
			 transshipped through United States ports and in the process of being exported
			 from the United States;
						(6)require
			 cooperation between U.S. Customs and Border Protection and U.S. Immigration and
			 Customs Enforcement and State and local law enforcement agencies with respect
			 to the enforcement of intellectual property rights and sharing information with
			 respect to detained shipments of goods suspected of violating intellectual
			 property rights at ports of entry;
						(7)recommend the optimal feasible allocation
			 of human, financial, physical, and technological resources that U.S. Customs
			 and Border Protection and U.S. Immigration and Customs Enforcement should use
			 to achieve the goals of the annual strategic plan;
						(8)report on the key activities of U.S.
			 Customs and Border Protection and U.S. Immigration and Customs Enforcement
			 during the preceding year with respect to the enforcement of intellectual
			 property rights; and
						(9)contain such other information as the
			 Director considers appropriate to convey what U.S. Customs and Border
			 Protection and U.S. Immigration and Customs Enforcement will do, over the
			 following year, with respect to the enforcement of intellectual property rights
			 and reducing the costs that violations of intellectual property rights impose
			 on the United States economy and public safety.
						(d)Approval of
			 plan by Deputy Secretary of the TreasuryThe Director shall
			 submit the annual strategic plan to the Deputy Secretary of the Treasury for
			 approval, who shall ensure that the plan is consistent with any other relevant
			 interagency strategic plans.
					(e)Submission to
			 CongressAfter approving the
			 annual strategic plan under subsection (d), the Deputy Secretary of the
			 Treasury shall transmit the annual strategic plan to the Committee on Finance
			 of the Senate and the Committee on Ways and Means of the House of
			 Representatives, along with any recommendations of the Department of the
			 Treasury for statutory changes or funding authorizations needed to improve the
			 effectiveness of the Department’s efforts with respect to the enforcement of
			 intellectual property rights.
					(f)TimingThe
			 Deputy Secretary of the Treasury shall submit the annual strategic plan under
			 subsection (d) not later than 180 days after the date of the enactment of this
			 Act and annually thereafter.
					213.U.S. Customs
			 and Border Protection and U.S. Immigration and Customs Enforcement intellectual
			 property rights coordinators
					(a)U.S. Customs and
			 Border Protection Intellectual Property Rights Coordinator
						(1)AppointmentThe Commissioner shall appoint a U.S.
			 Customs and Border Protection coordinator of intellectual property rights
			 enforcement activities (in this subtitle referred to as the U.S. Customs
			 and Border Protection Intellectual Property Rights Coordinator), who
			 shall report directly to the Commissioner.
						(2)DutiesThe
			 U.S. Customs and Border Protection Intellectual Property Rights Coordinator
			 shall—
							(A)assist the
			 Director of Intellectual Property Rights Enforcement of the Department of the
			 Treasury in the development of the annual strategic plan and coordinate the
			 implementation of those aspects of the plan that involve U.S. Customs and
			 Border Protection;
							(B)coordinate all efforts, at all ports of
			 entry and elsewhere, carried out by U.S. Customs and Border Protection with
			 respect to the enforcement of intellectual property rights, including training
			 and staffing;
							(C)supervise the
			 implementation of those aspects of the regulatory and policy reforms set out in
			 this title that involve U.S. Customs and Border Protection and submit a report
			 on such activities to the Director to be included in the annual strategic plan
			 required under section 212; and
							(D)carry out such other duties, as assigned by
			 the Commissioner, the purpose of which are to improve the performance of U.S.
			 Customs and Border Protection with respect to the enforcement of intellectual
			 property rights.
							(b)U.S. Immigration
			 and Customs Enforcement intellectual property rights coordinator
						(1)AppointmentThe Assistant Secretary for United States
			 Immigration and Customs Enforcement shall appoint an U.S. Immigration and
			 Customs Enforcement coordinator of intellectual property enforcement activities
			 (in this subtitle referred to as the U.S. Immigration and Customs
			 Enforcement Intellectual Property Rights Coordinator), who shall report
			 directly to the Assistant Secretary for U.S. Immigration and Customs
			 Enforcement.
						(2)DutiesThe
			 U.S. Immigration and Customs Enforcement Intellectual Property Rights
			 Coordinator shall—
							(A)assist the
			 Director of Intellectual Property Rights Enforcement of the Department of the
			 Treasury in the development of the annual strategic plan and coordinate the
			 implementation of those aspects of the plan that involve U.S. Immigration and
			 Customs Enforcement;
							(B)coordinate all efforts carried out by U.S.
			 Immigration and Customs Enforcement with respect to the enforcement of
			 intellectual property rights, including training and staffing;
							(C)supervise the
			 implementation of those aspects of the regulatory and policy reforms set out in
			 this title that involve U.S. Immigration and Customs Enforcement; and
							(D)carry out such other duties, as assigned by
			 the Assistant Secretary for U.S. Immigration and Customs Enforcement, the
			 purpose which are to improve the performance of U.S. Immigration and Customs
			 Enforcement with respect to the enforcement of intellectual property
			 rights.
							CRegulatory and
			 policy improvements with respect to combating counterfeiting and
			 piracy
				221.Identification
			 of certain unlawful goods
					(a)In
			 generalThe Secretary, acting through the Commissioner, shall
			 prescribe regulations to apply risk assessment modeling techniques to border
			 enforcement activities with respect to combating counterfeiting and piracy.
			 Such efforts shall include—
						(1)preparing a report
			 on and evaluation of the pilot project of U.S. Customs and Border Protection
			 with respect to shipments of counterfeit or pirated products;
						(2)expanding the
			 pilot project to allow for the use of the Automated Targeting System in risk
			 assessment modeling; and
						(3)developing a plan
			 for the development, testing, evaluation, and continuous improvement of risk
			 assessment modeling techniques to facilitate the enforcement of intellectual
			 property rights.
						(b)Inclusion in
			 strategic planThe report described in subsection (a)(1), and the
			 plan described in subsection (a)(3), shall be included in the annual strategic
			 plan that is required under section 212.
					222.Training in new
			 technologies
					(a)Training of
			 personnelThe Commissioner
			 shall consult with the Advisory Committee to determine the feasibility of
			 training U.S. Customs and Border Protection personnel in the use of new
			 technological means for detecting and identifying, at ports of entry,
			 counterfeit and pirated goods, and goods that are subject to exclusion orders,
			 whether for entry into the United States or for transshipment to other
			 destinations.
					(b)Identification
			 of technologies and sources of trainingIn consultation with the Advisory
			 Committee, the Commissioner shall identify—
						(1)cost-effective technologies for detecting
			 and identifying goods described in subsection (a) at ports of entry; and
						(2)economical sources
			 for training U.S. Customs and Border Protection personnel in the use of such
			 technologies.
						(c)Regulatory and
			 policy changesThe Comptroller General of the United States shall
			 submit to Congress a report analyzing the costs and benefits of making
			 regulatory and policy changes to enable the receipt of donations of hardware,
			 software, equipment, and similar technologies, and the acceptance of training
			 and other support services, from the private sector, to facilitate the training
			 of personnel of U.S. Customs and Border Protection under subsection (a).
					223.Disclosure of
			 information and samples of shipments to intellectual property
			 ownersThe Commissioner shall
			 prescribe regulations to—
					(1)improve the process of making samples of
			 shipments of goods suspected of violating intellectual property rights
			 available to the owners of copyrights, trademarks, patents, and other forms of
			 intellectual property, in an efficient and cost-effective manner, for the
			 purpose of inspection or analysis, including by developing a process under
			 which—
						(A)a requirement that such an owner post a
			 bond to receive such a sample may be waived if the value of the sample is less
			 than $100; or
						(B)such an owner may
			 elect to obtain a continuous bond with respect to such samples; and
						(2)increase
			 disclosure to owners of copyrights, trademarks, patents, and other forms of
			 intellectual property of information about shipments of goods that have been
			 detained at ports of entry on suspicion that the importation into, or
			 transshipment through, the United States of those goods would violate the
			 intellectual property rights of such owners, including—
						(A)providing a
			 detailed description of the goods, including information on the packaging of
			 the goods such as expiration dates and model, lot, batch, part, or serial
			 numbers or universal product codes (UPC);
						(B)providing
			 photographs of the goods that do not mask identifying information about the
			 goods;
						(C)disclosing the
			 identities and contact information of all parties involved in the shipments,
			 including importers, exporters, declarants, consignees, freight forwarders, and
			 warehouse owners;
						(D)identifying points
			 of origin and destination of the shipments; and
						(E)providing any
			 other documents relating to the shipments.
						224.Improvements to
			 recordation process
					(a)Improvements in
			 recordation processThe Commissioner shall prescribe regulations
			 to ensure that the system for recordation of copyrights, trademarks, patents,
			 and other forms of intellectual property that may be subject to recordation,
			 does not impede the rapid seizure of goods that violate the rights of the
			 owners of such copyrights, trademarks, patents, and other forms of intellectual
			 property.
					(b)Simultaneous
			 recordation
						(1)In
			 generalIn consultation with the Under Secretary of Commerce for
			 Intellectual Property and Director of the United States Patent and Trademark
			 Office, and the Register of Copyrights, the Commissioner shall develop a system
			 pursuant to which—
							(A)trademarks may be
			 recorded with U.S. Customs and Border Protection simultaneously with the
			 issuance of trademark registration; and
							(B)copyrights of
			 audiovisual works and sound recordings may be recorded with U.S. Customs and
			 Border Protection simultaneously with the filing of an application for a
			 certificate of copyright registration or an application for registration of
			 another intellectual property right under title 17, United States Code.
							(2)DefinitionsIn
			 this subsection, the terms audiovisual works and sound
			 recordings have the meanings given those terms in section 101 of title
			 17, United States Code.
						225.Identification
			 of low-risk importers
					(a)In
			 generalThe Commissioner shall develop a voluntary certification
			 program for importers that have taken specific measures to strengthen and
			 protect their supply chains to prevent the infiltration into the international
			 supply chain of counterfeit and pirated goods, goods that are the subject to
			 exclusion orders, and goods that violate other forms of intellectual property
			 rights.
					(b)Self-certificationThe
			 voluntary certification program developed under subsection (a) shall rely
			 primarily on self-certification by importers in determining the eligibility of
			 importers for the program.
					(c)Third party
			 verificationsThe Commissioner shall identify any circumstances,
			 such as importation from any country with a history of being identified under
			 section 182 of the Trade Act of 1974 (19 U.S.C. 2242) as denying adequate and
			 effective protection of intellectual property rights, under which third party
			 verifications shall be required to determine the eligibility of importers for
			 the voluntary certification program.
					(d)BenefitsAn
			 importer determined to be eligible for the voluntary certification program and
			 to have taken the measures required under subsection (a) may receive benefits
			 with respect to customs requirements, such as reduced inspections from U.S.
			 Customs and Border Protection.
					(e)DefinitionIn
			 this section, the term international supply chain has the
			 meaning given that term in section 2 of the Security and Accountability for
			 Every Port Act of 2006 (6 U.S.C. 901).
					226.Watch
			 List database
					(a)In
			 generalThe Secretary, acting through the Commissioner, shall
			 develop and implement a database of importers, shippers, freight forwarders,
			 and other participants in the import, export, and transshipment process, whose
			 activities the Commissioner determines merit special scrutiny at ports of entry
			 because of the risk of importation, exportation, or transshipment of goods that
			 violate intellectual property rights or exclusion orders.
					(b)PlanThe
			 Secretary, acting through the Commissioner, shall develop a plan to implement
			 the database required under subsection (a). The plan shall—
						(1)identify
			 legitimate information sources to be used in determining whether to place
			 persons on the database from—
							(A)within U.S.
			 Customs and Border Protection;
							(B)other law
			 enforcement sources; and
							(C)the private
			 sector;
							(2)establish
			 criteria under which the database should be made available—
							(A)to qualified
			 officers of U.S. Customs and Border Protection and other law enforcement
			 agencies;
							(B)for intelligence
			 purposes; and
							(C)for use in
			 identifying shipments for enhanced inspection;
							(3)identify any
			 regulatory or policy changes that are necessary to make the database
			 operational;
						(4)contain any
			 recommendations for statutory changes to improve the effectiveness of the
			 database;
						(5)include an
			 estimate of the resources necessary to implement and operate the database and
			 to evaluate its effectiveness; and
						(6)include a
			 timetable for implementation of the database.
						(c)Consultations
			 with Advisory CommitteeThe Commissioner shall consult with the
			 Advisory Committee on the development of criteria for the database.
					(d)TimingThe
			 Commissioner shall complete the plan required under subsection (b) in a timely
			 fashion that will permit the inclusion of the plan in the first annual
			 strategic plan required under section 212.
					227.Civil fines for
			 importation of pirated or counterfeit goods
					(a)Limitation on
			 mitigation, dismissal, and vacation of finesUnless otherwise ordered by a court of
			 competent jurisdiction, any civil fine imposed pursuant to section 526(f) of
			 the Tariff Act of 1930 (19 U.S.C. 1526(f))—
						(1)may not be
			 mitigated, except pursuant to regulations issued by the Commissioner;
			 and
						(2)may not be
			 dismissed or vacated, except pursuant to regulations issued by the Commissioner
			 that require the specific approval of the Commissioner or the Commissioner’s
			 designee for such dismissal or vacation.
						(b)Extraordinary
			 casesIn issuing regulations under subsection (a), the
			 Commissioner shall ensure that the mitigation, dismissal, or vacation of civil
			 fines for involvement in the importation, exportation, or transshipment of
			 pirated or counterfeit goods is limited to extraordinary cases in which the
			 interests of justice will clearly be served by such action.
					228.Report on
			 effective collection techniques
					(a)In
			 generalThe Commissioner shall submit to the Committee on Finance
			 of the Senate and the Committee on Ways and Means of the House of
			 Representatives a report on—
						(1)the extent to
			 which U.S. Customs and Border Protection uses effective collection techniques
			 for collecting civil fines imposed on persons that import, export, or transship
			 pirated or counterfeit goods;
						(2)any
			 recommendations with respect to improving the use of such techniques by U.S.
			 Customs and Border Protection;
						(3)any
			 recommendations with respect to whether—
							(A)owners of
			 copyrights or trademarks should be authorized to pursue and collect fines
			 imposed as a result of activities that violate such copyrights or trademarks;
			 and
							(B)such owners
			 should be allowed to retain some or all of any funds so collected; and
							(4)any other
			 recommendations for statutory, regulatory, or policy changes not under the
			 control of U.S. Customs and Border Protection to improve the agency’s
			 ability—
							(A)to impose civil
			 fines on persons that import, export, or transship pirated or counterfeit
			 goods, at levels that would deter such importation, exportation, and
			 transshipment; and
							(B)to collect such
			 fines.
							(b)Effective
			 collection techniquesIn this section, the term effective
			 collection techniques includes—
						(1)confiscation of
			 the proceeds of actions for which civil fines can be imposed;
						(2)seizure of
			 property acquired with such proceeds;
						(3)imposition of
			 liens on the real or personal property of persons upon whom civil fines are
			 imposed;
						(4)use of bonds to
			 secure full payment of fines;
						(5)in any case in
			 which an entity is liable and has no assets or is no longer in business,
			 holding liable any person who—
							(A)was an officer or
			 director of the entity;
							(B)in the case of a
			 corporation, held at least 5 percent (by vote or value) of the capital
			 structure of the corporation; or
							(C)in the case of
			 any other entity, held interests representing at least 5 percent of the capital
			 structure of the entity; and
							(6)engaging private
			 sector entities to collect civil fines imposed.
						DTraining
			 enhancements
				231.International
			 training and technical assistance enhancementsThe Secretary shall take the necessary
			 steps—
					(1)to increase staffing and resources of
			 offices of U.S. Customs and Border Protection and U.S. Immigration and Customs
			 Enforcement engaged in providing training and technical assistance to the
			 customs services and enforcement agencies of other countries in order to
			 improve the effectiveness of such customs services and enforcement agencies
			 with respect to—
						(A)detecting and intercepting the exportation,
			 importation, and transshipment of counterfeit or pirated goods, goods that are
			 the subject to exclusion orders, and goods that violate other forms of
			 intellectual property rights; and
						(B)imposing
			 penalties on persons that export, import, or transship counterfeit or pirated
			 goods at levels that will deter such exportation, importation, and
			 transshipment; and
						(2)to ensure that the Director, in order to
			 make the most efficient and effective use of training and technical assistance
			 resources—
						(A)coordinates the
			 international training and technical assistance activities of U.S. Customs and
			 Border Protection and U.S. Immigration and Customs Enforcement as part of the
			 Director’s coordination responsibilities under section 211;
						(B)gives priority to
			 international training and technical assistance activities in countries in
			 which such activities can be carried out most effectively and with the greatest
			 benefit to protecting the intellectual property rights of United States
			 persons;
						(C)takes steps to
			 minimize duplication, overlap, or inconsistency of international training and
			 technical assistance efforts; and
						(D)coordinates such activities of the
			 Department of the Treasury with international training and technical assistance
			 activities against counterfeiting and piracy carried out by other agencies, and
			 enhances the participation of Department of the Treasury personnel in
			 interagency training and technical assistance activities in this field.
						ENew legal tools
			 for border enforcement
				241.Expanded
			 prohibitions on importation, exportation, and transshipment of counterfeit or
			 pirated goods
					(a)In
			 generalSection 526 of the
			 Tariff Act of 1930 (19 U.S.C. 1526) is amended—
						(1)in the section
			 heading, by inserting or
			 protected by copyright after trademark;
						(2)in subsection (e),
			 by striking Any such merchandise and all that follows through
			 15 U.S.C. 1124), and inserting Any merchandise bearing a
			 counterfeit mark (as defined in section 2320(e) of title 18, United States
			 Code) that is imported into the United States, exported out of the United
			 States, or transshipped through the United States; and
						(3)in
			 subsection (f)—
							(A)by striking
			 paragraph (1) and inserting the following:
								
									(1)Any person who engages in, directs,
				assists financially or otherwise, or aids and abets the importation,
				exportation, or transshipment of merchandise that is seized under subsection
				(e) of this section, or under regulations issued pursuant to section 603(c) of
				title 17, United States Code, shall be subject to a civil
				fine.
									; 
							(B)by redesignating
			 paragraph (4) as paragraph (5); and
							(C)by inserting after
			 paragraph (3) the following:
								
									(4)When the seizure of merchandise that
				results in the imposition of a civil fine is made under circumstances
				indicating that the importation, exportation, or transshipment of the
				merchandise was for the purpose of sale or public distribution of the
				merchandise, the maximum fine amounts set forth in paragraphs (2) and (3) shall
				be
				tripled.
									.
							(b)Conforming
			 amendmentsTitle 17, United States Code, is amended—
						(1)in section
			 501(a), by inserting , exports copies or phonorecords from the United
			 States, or transships copies or phonorecords through the United States
			 after into the United States;
						(2)in section
			 506(c), by inserting , exports, or transships after
			 imports;
						(3)in section
			 511(a), by inserting , exporting, or transshipping after
			 importing;
						(4)in section
			 602—
							(A)in the section
			 heading, by striking or
			 exportation and inserting , exportation, or transshipment;
			 and
							(B)in subsection
			 (a)—
								(i)in
			 paragraph (2)—
									(I)in the paragraph
			 heading, by striking or
			 exportation and inserting , exportation, or transshipment;
			 and
									(II)by striking
			 or exportation from the United States and inserting ,
			 exportation from the United States, or transshipment through the United
			 States; and
									(ii)in
			 paragraph (3)—
									(I)in subparagraph
			 (A), by striking or exportation and inserting ,
			 exportation, or transshipment; and
									(II)in subparagraph
			 (B), by striking or exportation, for the private use of the importer or
			 exporter and inserting , exportation, or transshipment, for the
			 private use of the importer, exporter, or person transshipping copies or
			 phonorecords;
									(5)in section
			 603—
							(A)in the section
			 heading, by striking Importation prohibitions and inserting
			 Prohibitions on importation,
			 exportation, and transshipment;
							(B)in subsection
			 (a), by inserting , exportation, and transshipment
			 after importation;
							(C)in subsection
			 (b), by inserting , exportation, or transshipment
			 after importation each place it appears; and
							(D)in subsection
			 (c)—
								(i)by
			 inserting , exported, or transshipped after
			 imported each place it appears; and
								(ii)by
			 inserting , exportation, or transshipped after
			 importation;
								(6)by amending the
			 chapter heading for chapter 6 to read as follows:
							
								6Manufacturing
				Requirements, Importation, Exportation, and
				Transshipment
								;
						(7)in the table of
			 sections for chapter 6, by amending the items relating to sections 602 and 603
			 to read as follows:
							
								
									602. Infringing importation,
				exportation, and transshipment of copies or phonorecords.
									603. Prohibitions on
				importation, exportation, and transshipment: Enforcement and disposition of
				excluded
				articles.
								
								;
							and(8)in the table of
			 chapters, by amending the item relating to chapter 6 to read as follows:
							
								
									6.
				  Manufacturing Requirements, Importation, Exportation, and
				  Transshipment601
								
								.
						242.Declarations
			 regarding counterfeit and infringing merchandise
					(a)DeclarationsSection 485(a) of the Tariff Act of 1930
			 (19 U.S.C. 1485(a)) is amended—
						(1)in paragraph (1),
			 by striking Whether and inserting whether;
						(2)in paragraph (2),
			 by striking That and inserting that;
						(3)in paragraph
			 (3)—
							(A)by striking
			 That and inserting that; and
							(B)by striking
			 and after the semicolon;
							(4)in paragraph
			 (4)—
							(A)by striking
			 That and inserting that; and
							(B)by striking the
			 period and inserting a semicolon; and
							(5)by adding at the
			 end the following:
							
								(5)that the
				merchandise being imported does not bear a counterfeit mark (as defined in
				section 2320(e) of title 18, United States Code);
								(6)that the
				merchandise is not an infringing copy or phonorecord or one whose making would
				have constituted an infringement of copyright if title 17, United States Code,
				had applied; and
								(7)that the
				merchandise—
									(A)does not violate
				an exclusion order of the United States International Trade Commission under
				section 337 (d) or (e) by reason of any of subparagraphs (B) through (E) of
				subsection (a)(1) of section 337; or
									(B)infringe any other
				intellectual property right not covered by subparagraph (A) or by paragraph (5)
				or
				(6).
									.
						(b)RegulationsThe
			 Secretary shall issue regulations requiring that the declarations required by
			 paragraphs (5), (6), and (7) of section 485(a) of the Tariff Act of 1930, as
			 added by subsection (a) of this section, be made by all persons arriving in the
			 United States with respect to articles carried on their person or contained in
			 their baggage.
					243.Seizure and
			 forfeiture of devices designed to circumvent intellectual property rights
			 protectionsSection 596(c)(2)
			 of the Tariff Act of 1930 (19 U.S.C. 1595a(c)(2)) is amended—
					(1)in subparagraph (E), by striking
			 or;
					(2)in subparagraph
			 (F), by striking the period and inserting ; or; and
					(3)by adding at the
			 end the following:
						
							(G)it is a
				technology, product, service, device, component, or part thereof the
				importation of which is prohibited under section 1201(a)(2) of title 17, United
				States
				Code.
							.
					244.Authority of
			 Chief Counsel of U.S. Customs and Border Protection to represent the United
			 States in certain forfeiture proceedingsTitle V of the Tariff Act of 1930 (19 U.S.C.
			 1500 et seq.) is amended by inserting after section 529 the following:
					
						530.Authority of
				Chief Counsel of U.S. Customs and Border Protection to represent the United
				States in certain forfeiture proceedings
							(a)In
				generalSubject to subsection (b), the Chief Counsel of U.S.
				Customs and Border Protection may commence, defend, or intervene in, and
				supervise the litigation of, any civil forfeiture proceeding under section
				2320(b) of title 18, United States Code, or section 526(e) of this Act.
							(b)Procedure for
				exercise of authority To litigate or appeal
								(1)In
				generalPrior to commencing, defending, or intervening in any
				civil forfeiture proceeding referred to in subsection (a), the Chief Counsel
				shall submit a written notification to the Attorney General with respect to the
				proposed proceeding.
								(2)Failure to
				respondIf, not later than 120 days after the date on which the
				Chief Counsel submits the notification to the Attorney General under paragraph
				(1), the Attorney General has failed to commence, defend, or intervene in the
				proposed proceeding, the Chief Counsel may commence, defend, or intervene in,
				and supervise the litigation of, the proceeding and any appeal of the
				proceeding in the name of the Chief Counsel.
								(3)Authority of
				Attorney General to interveneNothing in this subsection
				precludes the Attorney General from intervening on behalf of the United States
				in any civil forfeiture proceeding under section 2320(b) of title 18, United
				States Code, or in any appeal of such a proceeding, as may be otherwise
				provided by
				law.
								.
				FAdministrative
			 provisions
				251.Advisory
			 Committee on Import Safety and Intellectual Property Enforcement
					(a)Establishment
						(1)In
			 generalThe Secretary, acting
			 through the Commissioner and the Assistant Secretary for U.S. Immigration and
			 Customs Enforcement, shall establish an advisory committee which shall be known
			 as the Advisory Committee on Import Safety and Intellectual Property Rights
			 Enforcement (in this section referred to as the Advisory
			 Committee).
						(2)MembershipThe Advisory Committee shall consist of 20
			 members appointed by the Secretary. In making appointments to the Advisory
			 Committee, the Secretary shall ensure that—
							(A)the membership of
			 the Advisory Committee is representative of the individuals and organizations
			 affected by the enforcement of import safety standards and intellectual
			 property rights by U.S. Customs and Border Protection and U.S. Immigration and
			 Customs Enforcement;
							(B)at least one
			 member of the Advisory Committee is a representative of organized labor;
							(C)at least one
			 member of the Advisory Committee is a representative of consumer groups;
			 and
							(D)not more than 10
			 members of the Advisory Committee belong to the same political party.
							(b)DutiesThe
			 Advisory Committee shall—
						(1)provide advice to
			 the Secretary, the Commissioner, and the Assistant Secretary for U.S.
			 Immigration and Customs Enforcement on all matters involving the enforcement of
			 import safety standards and intellectual property rights by U.S. Customs and
			 Border Protection and U.S. Immigration and Customs Enforcement; and
						(2)submit an annual
			 report to the Committee on Finance of the Senate and the Committee on Ways and
			 Means of the House of Representatives that shall—
							(A)describe the
			 operations of the Advisory Committee during the preceding year; and
							(B)set forth any recommendations of the
			 Advisory Committee with respect the enforcement of import safety standards and
			 intellectual property rights by U.S. Customs and Border Protection and U.S.
			 Immigration and Customs Enforcement.
							(c)Presiding
			 officersThe Commissioner and the Assistant Secretary for U.S.
			 Immigration and Customs Enforcement shall jointly preside over meetings of the
			 Advisory Committee.
					252.Staffing
			 enhancements at U.S. Customs and Border ProtectionThere
			 are authorized to be appropriated to U.S. Customs and Border Protection such
			 funds as may be necessary for additional personnel (as determined in accordance
			 with the Resource Allocation Model established pursuant to section 301(h) of
			 the Customs Procedural Reform and Simplification Act of 1978 (19 U.S.C.
			 2075(h)) to carry out the additional responsibilities of U.S. Customs and
			 Border Protection under this title regarding the importation, transshipment,
			 and exportation of counterfeit or pirated goods, goods that are the subject to
			 exclusion orders, and goods that violate other forms of intellectual property
			 rights.
				253.Staffing
			 enhancements at U.S. Immigration and Customs EnforcementThere are authorized to be appropriated to
			 U.S. Immigration and Customs Enforcement such funds as may be necessary for
			 additional personnel to carry out the additional responsibilities of U.S.
			 Immigration and Customs Enforcement under this title regarding the enforcement
			 of intellectual property rights, including for developing and implementing a
			 training program with respect to the enforcement of intellectual property
			 rights for each U.S. Immigration and Customs Enforcement attaché office outside
			 the United States.
				254.Regulatory
			 authorityThe Secretary may
			 issue such regulations as are necessary to carry out this title.
				
